Citation Nr: 1222936	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for cardiomyopathy and coronary artery disease (CAD) (claimed as secondary to service-connected hypertension).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is in the jurisdiction of the New York, New York, RO.  Following the May 2009 supplemental statement of the case (SSOC), the Veteran submitted additional evidence with a waiver of initial RO consideration.  

A final November 1998 rating decision denied service connection for Idiopathic Cardiomyopathy and CAD with congestive heart failure.  Consequently, the matter must be considered as a claim to reopen.  See 38 U.S.C.A. § 7105.  Although the RO implicitly reopened the Veteran's claim by deciding the issue on the merits in the October 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the Veteran's claim accordingly.  


FINDINGS OF FACT

1.  A final November 1998 rating decision denied the Veteran service connection for idiopathic cardiomyopathy and CAD with congestive heart failure finding that it was not causally related to his service-connected hypertension.  

2.  Evidence received since the November 1998 rating decision tends to show that the Veteran's service-connected hypertension was an etiological factor in his development of cardiomyopathy and CAD; relates to the unestablished fact necessary to substantiate the claim of service connection for cardiomyopathy and CAD; and does raise a reasonable possibility of substantiating such claim. 

3.  It is reasonably shown that the Veteran's service-connected hypertension was an etiological factor in his development of CAD and cardiomyopathy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for cardiomyopathy and CAD may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  On de novo review, secondary service connection for cardiomyopathy and CAD is warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any error in notice or duty to assist omission is harmless. 

Criteria, Evidence and Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.   Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Generally, a rating decision denying a claim for VA benefits that is not appealed [or where an appeal was not perfected] is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence. 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

This matter is presented to the Board as strictly one of secondary service connection.  It has not been alleged that CAD or cardiomyopathy was manifested in service or is related directly to service.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Briefly, to substantiate a secondary service connection claim there must be: (a) Evidence of a disability for which service connection is sought; (b) a disability that is already service-connected; and (c) competent evidence that the already service-connected disability caused of aggravated the disability for which service connection is sought.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).
 
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102   When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claim to Reopen:

A November 1998 rating decision denied service connection for idiopathic cardiomyopathy and CAD with congestive heart failure on the basis that such disability was not shown to be casually related to the Veteran's service-connected hypertension.  He timely filed a notice of disagreement with the decision, and an SOC was issued.  However, he did not thereafter file a substantive appeal in the matter, and the November 1998 decision became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the November 1998 rating decision included STRs showing a diagnosis of hypertension (and service connection for hypertension had been in effect since 1971).  Private treatment notes dated in 1997 show that the Veteran had been assigned diagnoses of cardiomyopathy, likely idiopathic in nature, and CAD (which was considered to be a coincidental finding).  A June 1998 VA examiner opined cardiomyopathy and CAD were not casually related to the service-connected hypertension.  

Evidence received since the November 1998 rating decision includes varying opinions on the etiology of the claimed cardiomyopathy and CAD.  An April 2007 VA examiner opined that there was definitive evidence that showed that hypertension contributed to the development of cardiomyopathies and progression of CAD increasing cardiac risk.  

In July 2007 a VA physician's assistant opined [citing to a Medical Textbook without further reference to page or Section] that idiopathic cardiomyopathy was less likely as not caused by, a result of, or aggravated by hypertension.  The provider noted that the cardiomyopathy had improved since its onset.  There was no opinion regarding CAD. 

In a September 2008 letter, Dr. JS noted the Veteran's cardiomyopathy had been stable for an extended period of time.  The private provider indicated that multiple factors contributed to the cardiomyopathy including diabetes and lipidemia with secondary ischemia.  The provider also noted the Veteran had severe allergy, asthma, and a history of CAD, and that his hypertension was well-controlled.  Dr. JS opined that hypertension was one of several contributing factors to cardiomyopathy.  

In a  December 2009 letter/statement, Dr. NP opined that the Veteran's CAD was likely secondary to his hypertension and that his idiopathic cardiomyopathy was at least as likely as not secondary to his hypertension.  Dr. NP further opined that the Veteran's idiopathic cardiomyopathy and CAD with congestive heart failure were aggravated by his hypertension, and that the condition had not progressed beyond the normal progression for a person without hypertension of the same age.  Dr. NP concluded that hypertension was a strong risk factor for the CAD, and that cardiomyopathy was not as strongly linked.  

As the Veteran's claim of service connection for cardiomyopathy and CAD was previously denied based on a finding that they were not shown to be causally related to the service-connected hypertension, for additional evidence received to be new and material, it must relate to this unestablished fact, i.e., it must tend to show that cardiomyopathy and CAD were caused or aggravated by the service-connected hypertension.  

The new evidence includes medical opinions to the effect that the Veteran's cardiomyopathy and CAD were caused or aggravated by his service-connected hypertension.  It relates to the unestablished fact necessary to substantiate the claim of service connection for cardiomyopathy and CAD; and raises a reasonable possibility of substantiating such claim.  Hence, the additional evidence is both new and material, and the claim of service connection for cardiomyopathy and CAD may be reopened. 
De Novo Review:

As the petition to reopen the claim has been allowed, the analysis proceeds to de novo review of the claim for [secondary] service connection.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening (without returning the matters to the RO for their initial de novo review) because as was noted in the Introduction, the RO has already conducted a de novo review (and because the benefit sought is being granted-which is non-prejudicial).  

The evidence includes conflicting opinions in the matter of a nexus between the Veteran's hypertension and his CAD and cardiomyopathy.  In 1998, a VA staff  physician concluded that the Veteran's idiopathic cardiomyopathy and CAD were unrelated to his service connected hypertension.  This opinion is presented as a conclusion, unaccompanied by any explanation of rationale.  It cannot be weighed against opinions to the contrary; therefore, it is without probative value.  

In April 2007, a VA treating physician, citing to "there is definite evidence" (which the Board interprets as meaning known clinical studies) that hypertension contributes to development of cardiomyopathies and progression of CAD increasing [the Veteran's] cardiac risk.  The provider also cites to his experience and "evidence".  This opinion has some significant probative value as it is by the Veteran's treatment-provider who would have familiarity with the specifics of the Veteran's case.

The July 2007 opinion by a VA physician's assistant has very little limited, if any, probative value.  It addresses only part of the disability at issue [idiopathic cardiomyopathy but not CAD].  While the provider cites to a Medical Textbook, the citation is nonspecific [it does not identify what in the textbook supports his conclusion, or where in the textbook the support is found], and is of no value.  Furthermore, the explanation of rationale, in essence, cites to the fact that there has been improvement in cardiomyopathy to support the conclusion that hypertension was/is not an etiological factor; it does not discuss the onset and initial progression of the cardiomyopathy. 

The opinion by Dr. JS has some probative value as it discusses the various known risk factors for cardiomyopathy (including, as pertinent here, hypertension and CAD).

Finally, the opinion by Dr, N.P., also has some limited probative value.  Assuming that the discussion of risk factors for the claimed disability is based on the overall state of medical knowledge, it indicates that hypertension is a strong risk factor for CAD (and a lesser risk factor for cardiomyopathy).  The opinion is unaccompanied by citation to medical literature or any more detailed explanation of rationale.

Whether of not one disease (such as hypertension) caused or aggravated another (such as coronary artery disease and cardiomyopathy) is a medical question beyond the scope of lay observation.  See Jandreau, supra.  Assessing the probative value of the various medical opinions, the Board notes initially that no single opinion, of itself , adequately addresses the medical questions raised.  However, the Board finds that cumulatively the probative opinions in this matter support the Veteran's claim.  Specifically, they identify the Veteran's hypertension as a risk factor for CAD (the sequence in which these appeared supports such opinion) and (to a lesser degree) also for cardiomyopathy (including as secondary to CAD).  Significantly, there is no medical opinion specifically indicating that hypertension is not a risk factor for CAD.  It is also noteworthy that one of the opinions supporting the Veteran is by a VA physician who treats the Veteran, and therefore presumably has the best familiarity with the specifics of his case.  

In summary, it is reasonably shown that the Veteran's service-connected hypertension has been an etiological factor for his development of CAD and 

cardiomyopathy, and that secondary service connection for both CAD and cardiomyopathy is warranted.  


ORDER

The appeal to reopen a claim of service connection for cardiomyopathy and CAD is granted; on de novo review, secondary service connection for cardiomyopathy and CAD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


